Exhibit 10.1

EXECUTION VERSION

This AMENDMENT NO. 3 AND WAIVER, dated as of October 16, 2015 (this
“Amendment”), among OCI BEAUMONT LLC, a Texas limited liability company (the
“Borrower”), OCI PARTNERS LP, a Delaware limited partnership (the “MLP”), BANK
OF AMERICA, N.A., as administrative agent (in such capacity, together with its
successors, the “Administrative Agent”), and BANK OF AMERICA, N.A., as a Lender,
amends that certain Revolving Credit Agreement dated as of April 4, 2014 (as
amended by Amendment No. 1 dated as of June 13, 2014 and Amendment No. 2 dated
as of March 12, 2015 and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), entered into among the Borrower, the
MLP, the institutions from time to time party thereto as Lenders (the
“Lenders”), the Administrative Agent and the other agents and arrangers named
therein. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.12(a) of the Credit Agreement, the Credit
Agreement and any other Credit Document may be amended, supplemented or modified
with the consent of the Credit Parties and the Required Lenders;

WHEREAS, the Credit Parties, the Administrative Agent and Bank of America, N.A.,
as Lender (the “Consenting Lender”) desire to the amend the Credit Agreement on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
No. 3 Effective Date (as defined below), the Credit Agreement is hereby amended
as follows:

 

  (a) Section 10.11(a) is hereby amended and restated in its entirety as
follows:

(a) The Borrower will not permit the Consolidated Senior Secured Net Leverage
Ratio on the last day of any fiscal quarter in the table below to exceed the
ratio set forth opposite such period in the table below:

 

Fiscal Quarter

   Maximum Consolidated Senior
Secured Net Leverage Ratio  

September 30, 2015

     3.75:1.00   

December 31, 2015

     3.75:1.00   

March 31, 2016

     3.75:1.00   

 

  (b) Section 10.11(b) is hereby amended and restated in its entirety as
follows:

(b) The Borrower will not permit the Consolidated Interest Coverage Ratio on the
last day of any fiscal quarter in the table below to be less than the ratio set
forth opposite such period in the table below:

 

Fiscal Quarter

   Minimum Consolidated Interest
Coverage Ratio  

September 30, 2015

     3.50:1.00   

December 31, 2015

     3.50:1.00   

March 31, 2016

     3.50:1.00   



--------------------------------------------------------------------------------

SECTION 2. Waiver. For the avoidance of doubt, the Consenting Lenders hereby
waive any Event of Default under Section 11.03(i) of the Credit Agreement for
any potential failure to comply with the covenants contained in Section 10.11 of
the Credit Agreement for the fiscal quarter ending September 30, 2015, prior to
giving effect to this Amendment.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 3 Effective
Date”, which date is October 13, 2015) when each of the following conditions
shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by (A) the Borrower, (B) the MLP, (C) the Consenting
Lender and (D) the Administrative Agent.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion from Latham & Watkins LLP, special New York counsel to the
Credit Parties, dated as of the Amendment No. 3 Effective Date and addressed to
the Administrative Agent and the Consenting Lender, in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Credit Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (ii) a certificate, dated as of the Amendment
No. 3 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 3(e) and (f) of
this Amendment.

(d) Payment of all reasonable fees and expenses due to the Administrative Agent
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Arranger”) (as
agreed to in writing between the Administrative Agent and/or the Arranger and
the Borrower).

(e) The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement or any other Credit
Document shall be true and correct in all material respects (and in all respects
if any such representation or warranty is already qualified by materiality) on
and as of the Amendment No. 3 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(f) After giving effect to this Amendment, no Default or Event of Default
exists, or would result from the effectiveness of this Amendment.

(g) The Administrative Agent shall have received from the Borrower a consent fee
payable for the account of the Consenting Lender, in an amount equal to 0.25% of
the aggregate principal amount of Commitments held by the Consenting Lender as
of the Amendment No. 3 Effective Date.

SECTION 4. Post-Closing Actions. Within 30 days after the Amendment No. 3
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower

 

-2-



--------------------------------------------------------------------------------

will take, or shall cause the applicable Credit Party to take any actions deemed
reasonably advisable by the Administrative Agent or Collateral Agent due to this
Amendment to preserve or continue the perfection and priority of liens and
security interests granted under the Mortgage to the Collateral Agent for the
benefit of the Guaranteed Creditors securing the Obligations, including without
limitation mortgage amendments, opinions of counsel and title endorsements, to
the extent available.

SECTION 5. Representations and Warranties: On and as of the Amendment No. 3
Effective Date, after giving effect to this Amendment, each Credit Party
represents and warrants as follows:

(a) Each Credit Party (i) is a duly organized and validly existing corporation,
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
or limited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

(b) Each Credit Party has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Amendment and has taken all necessary
corporate, partnership or limited liability company action, as the case may be,
to authorize the execution, delivery and performance by it of this Amendment.
Each Credit Party has duly executed and delivered this Amendment, and this
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(c) Neither the execution, delivery or performance by any Credit Party of this
Amendment, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Subsidiaries.

(d) The execution, delivery, performance or effectiveness of this Amendment will
not (i) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Credit

 

-3-



--------------------------------------------------------------------------------

Document, and such Liens continue unimpaired with the same priority to secure
repayment of all of the applicable Obligations, whether heretofore or hereafter
incurred, or (ii) require that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 3 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Credit Documents to the Credit Agreement (including, without limitation, by
means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. This Amendment shall constitute a Credit Document.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 8. Acknowledgement and Affirmation. Each Credit Party party hereto
hereby expressly acknowledges, (i) all of its obligations under the MLP
Guaranty, the Subsidiaries Guaranty, the Security Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of security interests
pursuant to the Security Agreement and the other Security Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment, (iii) the Obligations include, among other things and without
limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Loans and (iv) except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or Lenders, constitute a waiver of
any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.

SECTION 9. Tax Matters. Solely for purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans (including any Loans
already outstanding) as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 10. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:   /s/ Frank Bakker   Name: Frank Bakker   Title:
  President OCI PARTNERS LP By:   /s/ Frank Bakker   Name: Frank Bakker   Title:
  President and Chief Executive Officer

[Amendment No. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Lindsay Kim   Name: Lindsay Kim   Title:   Vice President

BANK OF AMERICA, N.A.,

as Lender

By:   /s/ Lindsay Kim   Name: Lindsay Kim   Title:   Vice President

[Amendment No. 3]